   Case 2:19-cv-03542-GRB Document 1 Filed 06/15/19 Page 1 of 9 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Michael Liotta,                                                Civ. Action #:

                                       Plaintiff,               Complaint
               -v-
                                                                Date Filed:
 Asbestos Transportation Company, Inc.,
                                                                Jury Trial Demanded
                                       Defendant.

       Plaintiff Michael Liotta, (“Plaintiff” or “Liotta”), by Abdul Hassan Law Group, PLLC,
his attorney, complaining of the Defendant Asbestos Transportation Company, Inc., (“ATC” or
“Defendant”) respectfully alleges as follows:


                          NATURE OF THE ACTION
1. Plaintiff alleges, that he was employed by Defendant and pursuant to the Fair Labor
   Standards Act ("FLSA"), 29 U.S.C. §§ 216 (b), that he is: (i) entitled to unpaid overtime
   wages from Defendant for working more than forty hours in a week and not being paid an
   overtime rate of at least 1.5 times his regular rate for such hours over forty in a week; (ii)
   entitled to maximum liquidated damages and attorneys’ fees pursuant to the Fair Labor
   Standards Act, 29 U.S.C. §§ 201 et seq. including 29 U.S.C. §§ 216(b).


2. Plaintiff further complains pursuant to New York Labor Law, that he is: (i) entitled to unpaid
   overtime wages from Defendant for working more than forty hours in a week and not being
   paid an overtime rate of at least 1.5 times his regular rate for such hours over forty in a week,
   (ii) is entitled to maximum liquidated damages and attorneys’ fees, pursuant to the New York
   Minimum Wage Act ("NYMWA"), N.Y. Lab. Law§§ 650 et seq., including NYLL § 663,
   and the regulations thereunder.

3. Plaintiff is also entitled to recover his unpaid wages under Article 6 of the New York Labor
   Law including Section 191, 193, and maximum compensation for not receiving notices and
   statements required by NYLL 195, under Article 6 of the New York Labor Law and is also
   entitled to maximum liquidated damages, interest, and attorneys’ fees pursuant to Section



                                                    1
   Case 2:19-cv-03542-GRB Document 1 Filed 06/15/19 Page 2 of 9 PageID #: 2




   198 of the New York Labor Law.


                          JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over Plaintiff’s claim under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 U.S.C. § 216 (b).

6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§
           2201 2202.


                              THE PARTIES
7. Plaintiff Michael Liotta (“Plaintiff” or “Liotta”) is an adult, over eighteen years old, who
   currently resides in Suffolk County in the State of New York.


8. Upon information and belief, and at all times relevant herein, Defendant Asbestos
   Transportation Company, Inc. (“ATC” or “Defendant”) was a New York corporation with its
   principal place of business located at 2 Moriches-Middle Island Road, Shirley, NY 11967.


                        STATEMENT OF FACTS
9. Upon information and belief, and at all relevant times herein, Defendant was engaged in the
   asbestos hauling and removal business.

10. Upon information and belief, and at all relevant times herein, Defendant employed over 30
   employees.

11. Upon information and belief, and at all times relevant herein, Plaintiff was employed by
   Defendants from in or around June 2009 to on or about May 8, 2019.




                                                 2
   Case 2:19-cv-03542-GRB Document 1 Filed 06/15/19 Page 3 of 9 PageID #: 3




12. At all times relevant herein, Plaintiff was paid at a regular rate of about $19-$29 an hour, at
   separate times during his employment with Defendant.


13. At all times relevant herein, Plaintiff was employed by Defendant to assist in the handling
   and transportation of asbestos and related materials.

14. At all times relevant herein, Plaintiff worked about 60-80 or more hours each week for
   Defendant, 5-7 days a week.

15. At all times relevant herein, Defendant has a policy and practice of paying Plaintiff his
   straight regular hourly rate for his overtime hours (weekly hours over 40), and not paying
   Plaintiff for some of his overtime hours each week. For example, for the weekly pay period
   ending April 10, 2019, Plaintiff worked at least 59.90 hours and was paid at his straight
   regular rate of $29 an hour for each and all of these 59.90 hours worked. Likewise, for the
   weekly pay period ending May 8, 2019, Plaintiff worked at least 55.40 hours and was paid at
   his straight regular rate of $29 an hour for each and all of these 55.40 hours worked. These
   examples are reflective of Defendant’s payment pattern throughout Plaintiff’s employment
   with Defendant.

16. A more precise statement of the hours and wages will be made when Plaintiffs obtain the
   wage and time records Defendant was required to keep under the FLSA and NYLL. Accurate
   copies of Plaintiff’s wage and time records that Defendant was required to keep pursuant to
   29 USC § 211, 29 CFR § 516 and NYLL § 195, 12 NYCRR § 142.2-6 are incorporated
   herein by reference.

17. Plaintiff incorporates herein, accurate records of his time, wages and employment that
   Defendant was required to keep pursuant to the FLSA and NYLL.



18. At all times relevant herein, Defendant did not provide Plaintiff with the notice(s) required
   by NYLL 195(1).

19. At all times relevant herein, Defendant did not provide Plaintiff with the statement(s)



                                                  3
   Case 2:19-cv-03542-GRB Document 1 Filed 06/15/19 Page 4 of 9 PageID #: 4




   required by NYLL 195(3) - the statements provided to Plaintiff did not reflect all rates of pay
   including Plaintiff’s overtime rates of pay, all hours worked nor all wages earned, among
   other deficiencies.

20. Upon information and belief, and at all times relevant herein, Defendant had revenues and/or
   transacted business in an amount exceeding $500,000 annually.

21. At all times applicable herein, Defendant conducted business with vendors and other
   businesses outside the State of New York.

22. At all times applicable herein and upon information and belief, Defendant conducted
   business outside the State of New York involving materials and services.

23. Defendant as a regular part of its business, makes payment of taxes and other monies to
   agencies and entities outside the State of New York.

24. Defendant as a regular part of their business, engaged in credit card transactions with
   involving banks and other institutions outside the state of New York.

25. At all times applicable herein and upon information and belief, Defendant transacted
   business with insurance companies, banks and similar lending institutions outside the State of
   New York.

26. At all times applicable herein and upon information and belief, Defendant utilized the
   instrumentalities of interstate commerce such as the United States mail, internet, electronic
   mail and telephone systems.

27. All times applicable or relevant herein as to the FLSA overtime claim refers to at least the
   two-year and three-year period preceding the filing of this complaint but this period may be
   longer.

28. All times applicable or relevant herein as to the NYLL overtime claim refers to at least the
   six-year period preceding the filing of this complaint but this period may be longer.




                                                 4
   Case 2:19-cv-03542-GRB Document 1 Filed 06/15/19 Page 5 of 9 PageID #: 5




29. At all times relevant herein and for the time Plaintiff was employed by Defendant, Defendant
   failed and willfully failed to pay Plaintiff an overtime rate of at least 1.5 times his regular rate
   of pay for all hours worked in excess of forty hours in a week.

30. Upon information and belief, and at all relevant times herein, Defendant failed to display
   federal and state minimum wage/overtime posters.

31. Upon information and belief, and at all relevant times herein, Defendant failed to notify
   Plaintiff of his federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that he could seek enforcement of such rights through the government enforcement
   agencies.

32. “Plaintiff” as used in this complaint refers to the named Plaintiff.

33. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                       AS AND FOR A FIRST CAUSE OF ACTION
                     FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq.
34. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 33
   above as if set forth fully and at length herein.


35. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the FLSA – 29 USC § 201 et Seq.


36. At all times relevant to this action, Plaintiff was engaged in commerce and/or in the
   production of goods for commerce and/or Defendant constituted an enterprise(s) engaged in
   commerce within the meaning of 29 U.S.C. § 207.


37. At all times relevant herein, Defendant transacted commerce and business in excess of
   $500,000.00 annually or had revenues in excess of $500,000.00 annually.




                                                  5
   Case 2:19-cv-03542-GRB Document 1 Filed 06/15/19 Page 6 of 9 PageID #: 6




38. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff overtime
   compensation at rates not less than one and one-half times his regular rate of pay for each
   hour worked in excess of forty hours in a week, in violation of 29 U.S.C. § 207.


                               Relief Demanded
39. Due to Defendant’s FLSA overtime violations, Plaintiff is entitled to recover from
   Defendant, his unpaid overtime compensation, maximum liquidated damages, attorneys’
   fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).


                         AS AND FOR A SECOND CAUSE OF ACTION
                                 NYLL 650 et Seq. (Unpaid Overtime)

40. Plaintiff alleges, and incorporates by reference the allegations in paragraphs 1 through 38
   above as if set forth fully and at length herein.


41. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the New York Labor Law, §§ 2 and 651 and the regulations and wage orders thereunder
   including 12 NYCRR § 142.


42. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff overtime
   compensation at rates not less than 1.5 times his regular rate of pay for each hour worked in
   excess of forty hours in a work-week, in violation of the New York Minimum Wage Act and
   its implementing regulations and wage orders. N.Y. Lab. Law §§ 650 et seq., including 12
   NYCRR § 142-2.2.

                               Relief Demanded
43. Due to Defendant’s New York Labor Law violations, Plaintiff is entitled to recover from
   Defendant, his unpaid overtime compensation, prejudgment interest, maximum liquidated
   damages, reasonable attorneys' fees, and costs of the action, pursuant to N.Y. Labor L. §
   663(1).


                       AS AND FOR A THIRD CAUSE OF ACTION



                                                  6
   Case 2:19-cv-03542-GRB Document 1 Filed 06/15/19 Page 7 of 9 PageID #: 7




                               (NYLL § 190, 191, 193, 195 and 198)
44. Plaintiff alleges, and incorporates each and every allegation contained in paragraphs 1
   through 43 above with the same force and effect as if fully set forth at length herein.


45. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the New York Labor law, §§ 190 et seq., including §§ 191, 193, 195 and 198 and the
   applicable regulations thereunder.


46. Defendant violated and willfully violated NYLL §§ 190 et seq., including §§ 191, 193 and
   198, by failing to pay Plaintiff all his wages including his overtime wages, (FLSA and
   NYMWA) within the time required under NY Labor Law § 190 et seq.

47. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff with the
   notice(s) required by NYLL § 195(1) – Plaintiff is therefore entitled to and seeks to recover
   in this action the maximum recovery for this violation, plus attorneys’ fees and costs
   pursuant to NYLL § 198 including NYLL § 198(1-b), as well as an injunction directing
   Defendant to comply with NYLL § 195(1).

48. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff with the
   statement(s) required by NYLL § 195(3) – Plaintiff is therefore entitled to and seeks to
   recover in this action the maximum recovery for this violation, plus attorneys’ fees and costs
   pursuant to NYLL § 198 including NYLL § 198(1-d), as well as an injunction directing
   Defendant to comply with NYLL § 195(1).


                               Relief Demanded
49. Due to Defendant’s New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff is entitled to recover from Defendant, his entire unpaid wages,
   including his overtime wages, (FLSA and NYMWA), wage deductions, maximum liquidated
   damages, prejudgment interest, maximum recovery for violations of NYLL § 195(1) and
   NYLL § 195(3), reasonable attorneys’ fees, and costs of the action, pursuant to N.Y. Labor
   Law § 190 et seq. including § 198.




                                                  7
   Case 2:19-cv-03542-GRB Document 1 Filed 06/15/19 Page 8 of 9 PageID #: 8




                              PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
50. Declare Defendant (including its overtime and wage payment policy and practice), to be in
   violation of the rights of Plaintiff, under the FLSA and New York Labor Law – 12 NYCRR §
   142, and Article 6 of the NYLL – NYLL § 190 et Seq.


51. As to the First Cause of Action, award Plaintiff his unpaid overtime wages due under the
   FLSA, together with maximum liquidated damages, costs and attorneys’ fees pursuant to 29
   USC § 216(b);

52. As to the Second Cause of Action, award Plaintiff his unpaid overtime wages due under the
   New York Minimum Wage Act and the Regulations thereunder including 12 NYCRR §§
   142-2.2, together with maximum liquidated damages, prejudgment interest, costs and
   attorney's fees pursuant to NYLL § 663;

53. As to the Third Cause of Action, award Plaintiff any and all outstanding wages, including
   his entire unpaid wages, including his overtime wages, (FLSA and NYMWA), wage
   deductions, maximum liquidated damages, prejudgment interest, maximum recovery for
   violations of NYLL § 195(1) and NYLL § 195(3), reasonable attorneys’ fees, and costs of
   the action, pursuant to N.Y. Labor Law § 190 et seq. including § 198.

54. Award Plaintiff, any relief requested or stated in the preceding paragraphs but which has not
   been requested in the WHEREFORE clause or “PRAYER FOR RELIEF”, in addition to the
   relief requested in the wherefore clause/prayer for relief;

55. Award Plaintiff such other, further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
       June 15, 2019

Respectfully submitted,


Abdul Hassan Law Group, PLLC



                                                 8
  Case 2:19-cv-03542-GRB Document 1 Filed 06/15/19 Page 9 of 9 PageID #: 9




/s/ Abdul Hassan ________________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff
215-28 Hillside Avenue, Queens Village, NY 11427
Tel: 718-740-1000 -Fax: 718-740-2000
Email: abdul@abdulhassan.com




                                            9
